ACCEPTED
                                                                                                   14-15-00642-CV
                                                                                   FOURTEENTH COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                               8/4/2015 7:27:58 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                    Linebarger Goggan Blair & Sampson, LLP
                              4828 Loop Central Drive, Suite 600
                                    Houston, Texas 77081                        FILED IN
                                     Main: 713-844-3400                  14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                                 August
                                                                          8/4/2015       4,AM
                                                                                   7:27:58  2015
Via E-File                                                               CHRISTOPHER A. PRINE
                                                                                  Clerk

The Honorable Christopher A. Prine, Clerk
Fourteenth Court of Appeals
301 Fannin Street, Suite 245
Houston, Texas 77002-2006
       Re:    Designation of Lead Counsel in Case No. 14-15-00642-CV; Albert Robinson, et
              al. v. Harris County, et al; In the Fourteenth Court of Appeals, Trial Court Cause
              No. 2014-49892.
        Please be advised that I represent and serve as lead counsel for Harris County, Harris
County Department of Education, Port of Houston Authority of Harris County, Harris County
Flood Control District, Harris County Hospital District, and the City of Houston, (the “Harris
County Appellees”). Accordingly, please change the record to reflect this designation and add
the following contact information to your records:
              Edward J. (Nick) Nicholas
              Texas Bar No. 14991350
              Linebarger Goggan Blair & Sampson, LLP
              4828 Loop Central Drive, Suite 600
              Houston, Texas 77081
              Direct: 713-844-3405
              Facsimile: 713-844-3504
              E-Mail: Nick.Nicholas@lgbs.com
       Thank you for your assistance in this matter. Please contact me if you have any questions.
                                                        Sincerely,




                                                        Nick Nicholas


cc:    Mr. Albert Robinson
       PO Box 495-672
       Port Charlotte, FL 33949